{¶ 1} The certified question is answered in the affirmative, the judgment of the court of appeals is reversed on the authority of State v. Threatt, 108 Ohio St.3d 277, 2006-Ohio-905, 843 N.E.2d 164, and the judgments of the trial court denying appellee’s motions to waive court costs and to vacate the order of garnishment are reinstated.
Moyer, C.J., Resnick, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
John D. Ferrero, Stark County Prosecuting Attorney, and Kathleen 0. Tatar-sky and Amy S. Andrews, Assistant Prosecuting Attorneys, for appellant.
J. Dean Carro, for appellee.
Pfeifer, J., dissents for the reasons stated in his separate opinion in State v. White, 103 Ohio St.3d 580, 2004-Ohio-5989, 817 N.E.2d 393.